EXHIBIT B DIRECTORS AND EXECUTIVE OFFICERS OF NEWHOUSE BROADCASTING CORPORATION Set forth below is a list of each director and executive officer of Newhouse Broadcasting Corporation setting forth the business address and present principal occupation or employment (and the name and address of any corporation or organization in which such employment is conducted) of each person. Unless otherwise indicated, each individual is a United States citizen. Name and Business Address Present Principal Occupation (principal business of employer) Name and Address of Corporation or Other Organization (if different from the address provided in Column 1) Directors and Officers Craig D. Holleman 322 West 72nd Street New York, New York10023 Retired Attorney Donald E. Newhouse c/o Advance Publications, Inc. 950 Fingerboard Road Staten Island, NY 10305 Vice President of Advance Publications, Inc. (“API”) Samuel I. Newhouse, III c/o Advance Publications, Inc. 950 Fingerboard Road Staten Island, NY 10305 Co-President of API Michael A. Newhouse c/o Advance Publications, Inc. 950 Fingerboard Road Staten Island, NY 10305 Co-President of API Steven O. Newhouse c/o Advance Publications, Inc. 950 Fingerboard Road Staten Island, NY 10305 Co-President of API Thomas S. Summer c/o Advance Publications, Inc. 950 Fingerboard Road Staten Island, NY 10305 Chief Financial Officer of API
